Citation Nr: 0606427	
Decision Date: 03/06/06    Archive Date: 03/14/06

DOCKET NO.  96-48 802A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to compensation under the provision of 38 U.S.C. 
§ 1151 (West 1991) for a chronic gum disorder.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

The veteran and the veteran's wife


ATTORNEY FOR THE BOARD

W.L. Pine, Counsel


INTRODUCTION

The veteran had active service from November 1976 to June 
1981.

This appeal is from a September 1996 rating decision that 
denied compensation for a chronic gum disorder.  The Board of 
Veterans' Appeals (Board) denied the claim in April 2000, and 
the United States Court of Appeals for Veterans Claims 
(Court) vacated and remanded the case in February 2001.  The 
Board denied the claim in January 2002, and the Court vacated 
and remanded the case in January 2003.  The Court vacated the 
Board's decision the first time to enable VA to implement the 
Veterans Claims Assistance Act of 2000 (VCAA), which was 
enacted subsequent to the Board's April 2000 decision.  The 
Second vacatur was for deficient VA implementation of the 
VCAA subsequent to the Court's January 2003 vacatur.

The Board remanded this case in August 2003 for 
implementation of the VCAA.  In April 2004, the Board 
remanded the case again because of defective implementation 
of the VCAA.

For the reasons stated below, the appeal is again REMANDED to 
the RO via the Appeals Management Center (AMC), in 
Washington, DC.  VA will notify you if further action is 
required on your part.


REMAND

The veteran's representative argues in a January 2006 brief 
for remand of this case for de novo adjudication to ensure 
that VCAA notice precedes adjudication of the claim.  The 
Board will remand, but for other reasons.

Pursuant to the Board's April 2005 remand, VA mailed the 
veteran a letter in April 2005 that purported to notify his 
of the information and evidence necessary to substantiate his 
claim.  38 U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. 
§ 3.159(b) (2005).  The letter did not.

The April 2005 VCAA letter set forth a legal standard and 
evidentiary burden that does not apply to the veteran's 
claim.  In so doing, it abrogated his right to notice of the 
information and evidence necessary to substantiate his claim.  
Worse, it could have inhibited him from submitting evidence 
fully sufficient to prevail in his claim because it could not 
meet the burden of proof erroneously set forth in the April 
2005 letter.

Specifically, the April 2005 VCAA letter notified the veteran 
that to substantiate his claim, the evidence must show that 
additional disability that he had as a result of VA treatment 
was a direct result of VA fault or not reasonably expected as 
a result or complication of VA care.  That standard of proof 
resulted from an amendment to 38 U.S.C. § 1151 effective 
October 1, 1997.  At the time of the veteran's claim, he only 
had to prove that additional disability resulted from VA 
hospitalization, treatment, or surgery, not that such 
additional disability was VA's fault.  Compare 38 U.S.C.A. 
§ 1151 (West 1991) with 38 U.S.C.A. § 1151 (West 2002); see 
also Gardner v. Brown, 115 S. Ct. 552 (1994) (section 1151 
did not contain a proof-of-fault element of entitlement to 
compensation under its provisions).

The VCAA provides that VA shall afford a claimant for VA 
benefits certain notice about how to prosecute his claim.  
This notice must identify the information and evidence is 
necessary to substantiate the claim, and it must inform the 
veteran of the information and evidence he must provide and 
of the information and evidence VA will attempt to obtain for 
him, as well as other details.

It is fair, reasonable, and crucial that the notice of 
information and evidence necessary to substantiate the claim 
correctly identify the benefit claimed and advise the 
claimant how to prove entitlement to that benefit.  A notice 
letter instructing a claimant how to obtain benefits other 
than the benefit claimed is uninformative and is no notice.  

The Board's August 2003 remand instructed to "[n]otify the 
veteran that medical evidence demonstrating that medical 
evidence demonstrating that his gum disease is caused by use 
of VA-prescribed Dilantin is necessary to substantiate his 
claim."  

VA issued a VCAA notice letter in February 2004 that notified 
the veteran how to substantiate a claim for service 
connection.  None of the evidence that VA informed the 
veteran was necessary to substantiate his claim was material 
to his claim.

The Board remanded the case in April 2005.  The Board called 
to VA's attention that the February 2004 letter notified the 
veteran how to obtain a benefit other than the benefit he 
sought.  The remand instructed VA to provide VCAA notice "as 
to claims of entitlement to compensation under the provision 
s of 38 U.S.C.A. § 1151 (West 1991) . . .." (emphasis in 
original).  The citation in the instruction was critical to 
its correct execution.  The VCAA letter issued in April 2005 
provided notice of the information and evidence necessary to 
substantiate a claim under section 1151 as amended since the 
version found in the statute at the time of the veteran's 
claim, which governs his claim, and as cited in the Board's 
remand.  The potential prejudice resulting from the erroneous 
notice is not abrogated by the inclusion of the correct legal 
standard in prior supplemental statements of the case, 
because the claimant could reasonably believe that the 
subsequent notice of a different legal burden to establish 
entitlement superseded the standard stated earlier.

Failure to implement the Board's remand instruction violates 
a claimant's right to performance of the Board's instructions 
on remand.  Stegall v. West, 11 Vet. App. 268, 271 (1998).  
Whereas the Court and the Board have each remanded his case 
twice seeking correct implementation of the notice 
requirements of the VCAA, the appeal cannot move forward 
until every aspect of VCAA notice is correct.

Accordingly, the case is REMANDED for the following action:

1.  Provide notice of the information and 
evidence necessary to substantiate the 
veteran's June 1996 claim for disability 
compensation under 38 U.S.C.A. § 1151 
(West 1991).  38 U.S.C.A. § 5103(a) (West 
2002); 38 C.F.R. § 3.159(b) (2005).

*	The notice must be procedurally 
complete and correctly execute all 
elements of the notice requirements 
set forth in the implementing 
regulation.  38 C.F.R. § 3.159(b) 
(2005).

*	The notice must be substantively and 
legally correct in setting forth the 
evidence necessary to substantiate a 
claim under section 1151 filed in 
June 1996, subject to the no-fault 
criteria of the statute as discussed 
in Gardner, 115 S. Ct. 552; see 
38 U.S.C.A. § 1151 (West 1991); 
VAOPGCPREC 40-97; 38 C.F.R. § 3.358 
(2005).

2.  Perform any additional development of 
evidence that results form issuance of 
the letter issued pursuant to instruction 
one (1).  38 C.F.R. § 3.159(c) (2005).

3.  Readjudicate the claims for 
compensation under 38 U.S.C.A. § 1151 
(West 1991).  If any claim remains 
denied, provide the appellant and his 
representative an appropriate 
supplemental statement of the case and an 
appropriate period to respond.

Thereafter, subject to current appellate procedures, the case 
should be returned to the Board for further appellate 
consideration, if appropriate.  The appellant need take no 
further action until he is further informed.  The purpose of 
this REMAND is to afford due process.  No inference should be 
drawn regarding the final disposition of the claim because of 
this action.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims remanded by the Board of Veterans' 
Appeals or by the United States Court of Appeals for Veterans 
Claims for additional development or other appropriate action 
must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 
5109B, 7112 (West Supp. 2005).



_________________________________________________
MARJORIE A. AUER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2005).

 
 
 
 

